                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION


KAREN FAYE JOHNSON                                                                            PLAINTIFF

                                                                                  NO. 3:18CV00085-JMV

COMMISSIONER OF SOCIAL SECURITY                                                             DEFENDANT


                             ORDER ON PETITION FOR ATTORNEY FEES

         Before the court is Plaintiff’s unopposed motion [22] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).

         In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.   By Final Judgment [21] dated February 25, 2019, this court

remanded this case to the Commissioner for further proceedings. Plaintiff now seeks attorney fees in the

amount of $4,895.10 for 25.9 hours of attorney time before this court as well as $50.29 for travel

expenses on the grounds that Plaintiff was the prevailing party and the Commissioner’s position was not

“substantially justified.”

         The court, having thoroughly considered the motion and the applicable law, finds the requested

award is reasonable, and no special circumstance would make the award unjust.      The court further finds

the travel expenses should be reimbursed as expenses and the total award should be made payable directly

to Plaintiff.

         THEREFORE, IT IS ORDERED:

         That the Acting Commissioner shall promptly pay to Plaintiff $4,895.10 in attorney fees and

$50.29 for travel expenses for the benefit of counsel for Plaintiff.

         This 1st day of May, 2019.



                                                                       /s/ Jane M. Virden
                                                                       U. S. MAGISTRATE JUDGE
